Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of October __,
2017 (the “Effective Date”), by and between Truli Media Group, Inc., a Delaware
corporation (the “Company”), and Miles Jennings (the “Executive”).

 

WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined
below), information concerning proposed new Services, market feasibility
studies, proposed or existing marketing techniques or plans (whether developed
or produced by the Company or by any other person or entity for the Company),
other Confidential Information, as defined in Section 9(a), and information
about the Company’s executives, officers, and directors, which necessarily will
be communicated to the Executive by reason of his employment by the Company;
and 

 

WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key relationships
with vendors and customers, whether actual or prospective; and 

 

WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and

 

WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:

 

1.  Representations and Warranties - Recruiter.com, Inc.

 

(a) The Executive hereby represents and warrants to the Company that he (i) is
not subject to any non-solicitation or non-competition agreement affecting his
employment with the Company (other than any prior agreement with the Company or
an affiliate of the Company), (ii) is not subject to any confidentiality or
nonuse/nondisclosure agreement affecting his employment with the Company (other
than any prior agreement with the Company or an affiliate of the Company), and
(iii) has brought to the Company no trade secrets, confidential business
information, documents, or other personal property of a prior employer. The
recitals above are incorporated in this Agreement as representations and
covenants. Each party covenants to act in good faith in the discharge of this
Agreement.

 



 

 

 

(b) Notwithstanding anything in this Agreement to the contrary, the Executive is
specifically allowed to continue to serve on the Board of Directors of
Recruiter.com, Inc., and as President. The Company also allows Executive to
operate inside the general employment industry, both during and after
employment, including continued governance and operational work with
Recruiter.com, or with other companies in the industry, so long as that work
does not (1) directly conflict with the time commitments required by Employer or
(2) intentionally and directly competes with the Employer's business in the
markets in which it operates. Additionally, this Agreement shall in no way grant
Employer rights to the intellectual property, equity, property, personnel or
other assets of Recruiter.com, Inc., except as specifically provided for in the
License Agreement between the two companies. Any work that Executive contributes
to Recruiter.com, Inc. through his work as President and Chairman of the Board
shall continue to be the sole property of Recruiter.com, Inc.

 

2.  Term of Employment.

 

(a)  Term. The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of one (1) year commencing as
of the Effective Date (such period, as it may be extended or renewed, the
“Term”), which employment may be terminated in accordance with the provisions of
Section 6. The Term shall be automatically renewed for successive one-year terms
unless notice of non-renewal is given in writing by either party at least 30
days before the end of the Term.

 

(b) Continuing Effect. Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12,
15, 18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors, and
assigns of the Executive.

 

3.  Duties.

 

(a)  General Duties. The Executive shall serve as the Chief Executive Officer of
the Company, with duties and responsibilities that are customary for such an
executive. The Executive shall report to the Company’s Chief Financial Officer.
The Executive shall also perform services for subsidiaries and affiliates of the
Company as may be necessary. The Executive shall use his best efforts to perform
his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully, and faithfully. In determining whether or not the
Executive has used his best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement. The Executive shall, if
requested, serve as an officer of any subsidiaries of the Company, including
serving as the Chief Executive Officer of the Company’s subsidiary VocaWorks,
Inc.

 



 2 

 

 

(b)  Devotion of Time. Subject to the last sentence of this Section 3(b), the
Executive shall devote his full time, attention, and energies to the affairs of
the Company and its subsidiaries and affiliates as are necessary to perform his
duties and responsibilities pursuant to this Agreement. The Executive shall not
enter the employ of or serve as a consultant to, or in any way perform any
services with or without compensation to, any other person, business, or
organization, without the prior consent of the Board of Directors of the Company
(the “Board”), as confirmed in writing to the Executive. Notwithstanding the
above, the Executive shall be permitted to devote a limited amount of his time
to the Executive’s professional, charitable, or similar organizations, including
serving as a non-executive director or an advisor to a board of directors,
committee of any company or organization, provided that such activities do not
interfere with the Executive’s performance of his duties and responsibilities as
provided hereunder.

 

(c)  Location of Office. The Executive’s principal business office shall be
located at 4 Oakland Street, Bristol CT 06010. The Executive’s job
responsibilities shall include all business travel necessary for the performance
of his job.

 

(d) Adherence to Inside Information Policies. The Executive acknowledges that
the Company is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries and affiliates from violating the federal securities laws by
trading on material, non-public information or passing such information on to
others in breach of any duty owed to the Company, or any third party. The
Executive shall promptly execute any agreements generally distributed by the
Company to its employees requiring such employees, including the Executive, to
abide by its inside information policies.

 

4.  Compensation and Expenses.

 

(a)  Salary. For the services the Executive renders under this Agreement, during
the Term, the Company shall pay the Executive a salary in an amount that when
annualized equals $150,000 (the “Base Salary”), less such deductions as shall be
required to be withheld by applicable law and regulations payable in accordance
with the Company’s customary payroll practices. The Base Salary shall be subject
to annual review by the Board and may be adjusted from time to time by the Board
in its sole and absolute discretion. 

 

(b)  Equity Incentive Compensation. During the Term, the Executive shall be
eligible to participate in the Company’s 2017 Equity Incentive Plan (the “Plan”)
or any successor plan, subject to the terms of the Plan or successor plan, as
determined by the Board in its sole discretion. Upon commencement of employment,
the Company shall grant the Executive stock options equal to 500,000 shares of
common stock of the Company, subject to the terms and conditions of the Plan.
Any additional stock options or stock appreciation rights shall be granted to
the Executive as determined by the Board; provided, that no options or stock
based stock appreciation rights shall be granted at less than $0.02 per share.

 

(c) Expenses. In addition to any compensation received pursuant to this Section
4, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel, meals, and lodging (including travel expenses
incurred by the Executive related to his travel to the Company’s other offices
and on business missions for the Company), entertainment and miscellaneous
expenses incurred in connection with the performance of his duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the Company’s practices. Such
reimbursement or advances will be made in accordance with policies and
procedures of the Company in effect from time to time relating to reimbursement
of, or advances to, its executive officers, except that no policy shall change
the terms of this Agreement.

 



 3 

 

 

5.  Benefits.

 

(a) Paid Time Off. During the Term, for each calendar year starting with the
calendar year 2018, the Executive shall be eligible to receive four (4) weeks of
Paid Time Off (“PTO”), to be taken at such times as the Executive may select and
the affairs of the Company may permit. The Executive’s eligibility for PTO in
calendar year 2017 shall be prorated based on the Effective Date of this
Agreement. Any accrued, but unused days may be carried over to the next calendar
year. 

 

(b) Employee Benefit Programs. The Executive is entitled to participate in any
pension, 401(k), insurance, or other employee benefit plan that is maintained by
the Company for its executives, including programs of life insurance and
reimbursement of membership fees in professional organizations. The benefits
provided to the Executive may not be less than the Company provides to any of
its executive employees, and shall be subject to the terms and conditions of the
applicable plan documents, as they may exist from time to time, subject to
applicable law. 

 

6.  Termination.

 

(a) Death or Disability. Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive. For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than three months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than three months, receiving income replacement benefits for
a period of not less than two months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration. Any question as to the existence
of a disability shall be determined by the written opinion of the Executive’s
regularly attending physician (or his guardian) (or the Social Security
Administration, where applicable). In the event that the Executive’s employment
is terminated by reason of the Executive’s death or disability, the Company
shall pay the following to the Executive or his personal representative: (i) any
accrued but unpaid Base Salary for services rendered to the date of termination,
(ii) any accrued but unpaid expenses required to be reimbursed under this
Agreement, (iii) all equity awards previously granted to the Executive under the
Plan or similar plan shall thereupon become fully vested, and the Executive or
his legally appointed guardian, as the case may be, shall have up to six (6)
months from the date of termination (or from the date of death) to exercise all
such previously granted options, provided that in no event shall any option be
exercisable beyond its term. The Executive (or his estate) shall receive the
payments provided herein at such times as he would have received them if there
was no death or disability. Additionally, if the Executive’s employment is
terminated because of disability, any benefits (except perquisites) to which the
Executive may be entitled pursuant to Section 5(b) hereof shall continue to be
paid or provided by the Company, as the case may be, for six months subject to
the terms of any applicable plan or insurance contract and applicable law
provided that such benefits are exempt from Section 409A of the Code by reason
of Treasury Regulation 1.409A-1(a)(5) or otherwise. In the event all or a
portion of the benefits to which the Executive was entitled pursuant to Section
5(b) hereof are subject to 409A of the Code, the Executive shall not be entitled
to the benefits that are subject to Section 409A of the Code subsequent to the
“applicable 2 ½ month period” (as such term is defined under Treasury Regulation
Section 1.409A-1(b)(4)(i)(A)).

 



 4 

 

 

(b) Termination by the Company for Cause or by the Executive Without Good
Reason. The Company may terminate the Executive’s employment pursuant to the
terms of this Agreement at any time for Cause (as defined below) by giving the
Executive written notice of termination. Such termination shall become effective
upon the giving of such notice. Upon any such termination for Cause, or in the
event the Executive terminates his employment with the Company without Good
Reason (as defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive benefit programs under Section 5, except for payments and benefits
accrued up to the time of the termination and except as may otherwise be
provided for by law, for any period subsequent to the effective date of
termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony
related to the business of the Company; (ii) the Executive, in carrying out his
duties hereunder, has acted with gross negligence or intentional misconduct
resulting, in any case, in harm to the Company; (iii) the Executive
misappropriates Company funds or otherwise defrauds the Company; (iv) the
Executive breaches his fiduciary duty to the Company resulting in profit to him,
directly or indirectly; (v) the Executive materially breaches any written
agreement with the Company and fails to cure such breach within 10 days of
receipt of notice, unless the act is incapable of being cured; (vi) the
Executive breaches any provision of Section 8 or Section 9; (vii) the Executive
becomes subject to a preliminary or permanent injunction issued by a United
States District Court enjoining the Executive from violating any securities law
administered or regulated by the Securities and Exchange Commission; (viii) the
Executive becomes subject to a cease and desist order or other order issued by
the Securities and Exchange Commission after an opportunity for a hearing; (ix)
the Executive refuses to carry out a resolution adopted by the Company’s Board
at a meeting in which the Executive was offered a reasonable opportunity to
argue that the resolution should not be adopted, provided that the resolution
did not direct the Executive to act or refrain from acting in a manner which is
contrary to this Agreement, is unlawful or would expose the Executive to
regulatory, civil or criminal liability; or (x) the Executive abuses alcohol or
drugs in a manner that interferes with the successful performance of his duties.
Any termination made by the Company under this Section of the Agreement shall be
approved by the Board.

 

(c) Other Termination.

 

(1) This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within 12 months of the Change of Control event (A) the Company terminates
the Executive’s employment or changes his title as Chief Executive Officer, or
(B) the Executive terminates his employment, or (iv) at the end of a Term after
the Company provides the Executive with notice of non-renewal.

 



 5 

 

 

(2) In the event this Agreement is terminated by the Executive for Good Reason
or by the Company “without Cause,” the Executive shall be entitled to the
following:

 

(A) any accrued but unpaid Base Salary for services rendered to the date of
termination;

 

(B) any accrued but unpaid expenses required to be reimbursed under this
Agreement;

 

(C) a one-time payment equal to three (3) months of the then Base Salary
(“Severance Amount”), provided that the Executive first executes, and does not
revoke, a release agreement in a form acceptable to the Company;

 

(D) the Executive or his legally appointed guardian, as the case may be, shall
have up to six (6) months from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its term; and

 

(E) any benefits (except perquisites) to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for twelve (12) months, subject to the terms of any
applicable plan or insurance contract and applicable law provided that such
benefits are exempt from Section 409A of the Code by reason of Treasury
Regulation 1.409A-1(a)(5) or otherwise. In the event all or a portion of the
benefits to which the Executive was entitled pursuant to Section 5(b) hereof are
subject to 409A of the Code, the Executive shall not be entitled to the benefits
that are subject to Section 409A of the Code subsequent to the “applicable 2 ½
month period” (as such term is defined under Treasury Regulation Section
1.409A-1(b)(4)(i)(A)).

 

(3) In the event of a Change of Control during the Term, subject to the
termination of employment as outlined in Section 6(c)(1), all equity awards
previously granted to the Executive under the Plan or similar plan shall
thereupon become fully vested, and the Executive shall have up to six (6) months
from the date of termination to exercise all such previously granted options,
provided that in no event shall any option be exercisable beyond its term, and
the Executive shall be entitled to receive each of the provisions of Section
6(c)(2)(A) – (E) above except any Severance Amount shall be equal to six (6)
months of the then Base Salary and the benefits under Section 6(c)(2)(E) shall
continue for a 12-month period provided that such benefits are exempt from
Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise. In the event all or a portion of the benefits under Section
6(c)(2)(E) are subject to 409A of the Code, the Executive shall not be entitled
to the benefits that are subject to Section 409A of the Code subsequent to the
“applicable 2 ½ month period” (as such term is defined under Treasury Regulation
Section 1.409A-1(b)(4)(i)(A)).

 



 6 

 

 

(4) In the event this Agreement is terminated at the end of a Term after the
Company provides the Executive with notice of non-renewal and the Executive
remains employed until the end of the Term, the Executive shall be entitled to
the following:

 

(A)  any accrued but unpaid Base Salary for services rendered to the date of
termination;

 

(B)  any accrued but unpaid expenses required to be reimbursed under this
Agreement; and

 

(C)  the Executive or his legally appointed guardian, as the case may be, shall
have up to six (6) months from the date of termination to exercise all such
previously granted options, provided that in no event shall any option be
exercisable beyond its term.

 

(5) In the event of a termination for Good Reason or without Cause, the payment
of any Severance Amount, subject to the express condition of the release noted
in Section 6(c)(2)(C), shall be made at the same time as the Company customarily
pays compensation to its employees over the applicable monthly period, and any
other payments owed under Section 6(c) shall be promptly paid, subject to
applicable law.

 

The term “Good Reason” shall mean: (i) a material diminution in the Executive’s
authority, duties, or responsibilities due to no fault of the Executive other
than temporarily while the Executive is physically or mentally incapacitated or
as required by applicable law (unless the Executive has agreed to such
diminution); (ii) the Company no longer maintains an office in the New York
Metropolitan area; or (iii) any other action or inaction that constitutes a
material breach by the Company under this Agreement. Prior to the Executive
terminating his employment with the Company for Good Reason, the Executive must
provide written notice to the Company, within 30 days following the Executive’s
initial awareness of the existence of such condition, that such Good Reason
exists and setting forth in detail the grounds the Executive believes
constitutes Good Reason. If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
the Executive’s employment shall be deemed terminated for Good Reason.

 

(d)  Upon (1) voluntary or involuntary termination of the Executive’s employment
or (2) at the Company’s request at any time during the Executive’s employment,
the Executive shall (i) provide or return to the Company any and all Company
property, including keys, key cards, access cards, security devices, employer
credit cards, network access devices, computers, cell phones, smartphones,
manuals, work product, thumb drives or other removable information storage
devices, and hard drives, and all Company documents and materials belonging to
the Company and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information or work product, that are in
the possession or control of the Executive, whether they were provided to the
Executive by the Company or any of its business associates or created by the
Executive in connection with his employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations, and media in the
Executive’s possession or control.

 



 7 

 

 

7.  Indemnification. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges, and expenses
incurred or sustained by him in connection with any action, suit, or proceeding
to which he may be made a party by reason of his being an officer, director, or
employee of the Company or of any subsidiary or affiliate of the Company,
provided however that this obligation shall exclude any claims or actions
between the Executive and the Company and/or its affiliates. This
indemnification shall be pursuant to an Indemnification Agreement, a copy of
which is annexed as Exhibit A. The Executive shall indemnify and hold harmless
the Company from and against any and all loss, liability, cost, or expense based
upon, arising out of, or otherwise in respect of any breach or violation of this
Agreement.

 

8.  Non-Competition Agreement.

 

(a)  Competition with the Company. Until termination of his employment, unless
he is terminated by the Company without Cause or if the Company breaches this
Agreement and the Company fails to cure the breach within 10 days after receipt
of notice, and for a period of one (1) year commencing on the date of any other
termination, the Executive (individually or in association with, or as a
shareholder, director, officer, consultant, employee, partner, joint venturer,
member, or otherwise, of or through any person, firm, corporation, partnership,
association, or other entity) shall not, directly or indirectly, compete with
the Company (which for the purpose of this Agreement also includes any of its
subsidiaries or affiliates) by acting as an employee or officer (or comparable
position) of, owning an interest in, or providing services substantially similar
to those services the Executive provided to the Company to any entity within any
metropolitan area in the United States or other country in which the Company was
actually engaged in business as of the time of termination of employment or
where the Company reasonably expected to engage in business within three months
of the date of termination of employment. For purposes of this Agreement, the
term “compete with the Company” shall refer to any business activity in which
the Company was engaged as of the termination of the Executive’s employment or
reasonably expected to engage in within three months of termination of
employment; provided, however, the foregoing shall not prevent the Executive
from (i) accepting employment with an enterprise engaged in two or more lines of
business, one of which is the same or similar to the Company’s business (the
“Prohibited Business”), if the Executive’s employment is totally unrelated to
the Prohibited Business, (ii) competing in a country where as of the time of the
alleged violation the Company has ceased engaging in business, or (iii)
competing in a line of business which as of the time of the alleged violation
the Company has either ceased engaging in or publicly announced or disclosed
that it intends to cease engaging in; provided, further, the foregoing shall not
prohibit the Executive from owning up to 5% of the securities of any
publicly-traded enterprise provided that the Executive is not a director,
officer, consultant, employee, partner, joint venturer, manager, or member of,
or to such enterprise, or otherwise compensated for services rendered thereby.

 



 8 

 

 

(b)  Solicitation of Customers. During the periods in which the provisions of
Section 8(a) shall be in effect, the Executive, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of himself or any enterprise or business other than the Company, refer
Prohibited Business from any Customer to any enterprise or business other than
the Company, or receive commissions based on sales or otherwise relating to the
Prohibited Business from any Customer, or any enterprise or business other than
the Company. For purposes of this Agreement, the term “Customer” means any
person, firm, corporation, partnership, limited liability company, association,
or other entity to which the Company or any of its affiliates sold or provided
goods or services during the 12-month period prior to the time at which any
determination is required to be made as to whether any such person, firm,
corporation, partnership, limited liability company, association or other entity
is a Customer, or who or which was approached by or who or which has approached
an employee of the Company for the purpose of soliciting business from the
Company or the third party, as the case may be; provided, however, the goods or
services must be competitive in some respect to the Company’s business during
such time. Provided, further, the Executive may continue to do business with
Customers of Recruiter.com, Inc. if employed by or an officer of Recruiter.com,
Inc.

 

(c)  Solicitation of Employees. During the period in which the provisions of
Section 8(a) and (b) shall be in effect, the Executive agrees that he shall not,
directly or indirectly, request, recommend, or advise any employee of the
Company to terminate his or her employment with the Company, for the purposes of
providing services for a Prohibited Business, or solicit for employment or
recommend to any third party the solicitation for employment of any individual
who was employed by the Company or any of its subsidiaries and affiliates at any
time during the one (1) year period preceding the Executive’s termination of
employment.

 

(d)   Non-disparagement. The Executive agrees that, after the end of his
employment, he will refrain from making, directly or indirectly, in writing or
orally, any unfavorable comments about the Company, its operations, policies, or
procedures that would be likely to injure the Company’s reputation or business
prospects; provided, however, that nothing herein shall preclude the Executive
from responding truthfully to a lawful subpoena or other compulsory legal
process or from providing truthful information otherwise required by law. The
Company shall use reasonable efforts to cause its senior executive management
team, after the end of Executive’s employment, to refrain from making, directly
or indirectly, in writing or orally, any unfavorable comments about the
Executive that would be likely to injure the Executive’s reputation or business
prospects; provided, however, that nothing herein shall preclude the Company and
its senior executive management team from responding truthfully to a lawful
subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.

 

(e)  No Payment. The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 8, and confirms he has received adequate
consideration for such undertakings, provided the Company has not breached this
Agreement.

 

(f)  References. References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.

 



 9 

 

 

9.  Non-Disclosure of Confidential Information.

 

(a) For purposes of this Agreement, “Confidential Information” includes, without
limitation, trade secrets, processes, policies, procedures, techniques, designs,
drawings, know-how, show-how, technical information, specifications, computer
software and source code, information and data relating to the development,
research, testing, costs, marketing, and uses of the Services (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Customers, vendors, and suppliers, subjects and databases, data, and
all technology relating to the Company’s businesses, systems, methods of
operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. Confidential Information also includes, without limitation,
Confidential Information received from the Company’s subsidiaries and
affiliates. For purposes of this Agreement, the following will not constitute
Confidential Information: (i) information which is or subsequently becomes
generally available to the public through no act or fault of the Executive, (ii)
information set forth in the written records of the Executive prior to
disclosure to the Executive by or on behalf of the Company which information is
given to the Company in writing as of or prior to the date of this Agreement,
and (iii) information which is lawfully obtained by the Executive in writing
from a third party (excluding any affiliates of the Executive) who lawfully
acquired the confidential information and who did not acquire such confidential
information or trade secret, directly or indirectly, from the Executive or the
Company or its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all services
offered for sale and marketed by the Company during the Term.

 

(b) Legitimate Business Interests. The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests. These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Customers, vendors, or suppliers; (iv) Customer goodwill
associated with the Company’s business; and (v) specialized training relating to
the Company’s technology, Services, methods, operations and procedures.
Notwithstanding the foregoing, nothing in this Section 9(b) shall be construed
to impose restrictions greater than those imposed by other provisions of this
Agreement.

 

(c)  Confidentiality. During the Term of this Agreement and following
termination of employment, for any reason, the Confidential Information shall be
held by the Executive in the strictest confidence and shall not, without the
prior express written consent of the Company, be disclosed to any person other
than in connection with the Executive’s employment by the Company. The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable, and
unique asset. The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise. The Executive shall not copy any Confidential Information except to
the extent necessary to his employment, nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his employment. All records, files, materials, and other Confidential
Information obtained by the Executive in the course of his employment with the
Company are confidential and proprietary and shall remain the exclusive property
of the Company. The Executive shall not, except in connection with and as
required by his performance of his duties under this Agreement, for any reason
use for his own benefit or the benefit of any person or entity other than the
Company or disclose any such Confidential Information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).

 



 10 

 

 

(d) References. References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.

 

(e) Whistleblowing. Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the SEC or
other governmental body or prevent the Executive from obtaining a fee as a
“whistleblower” under Rule 21F-17(a) under the Securities and Exchange Act of
1934 or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.

 

(f) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement, the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed under seal in a lawsuit
or other proceeding. If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s trade secrets to the Executive’s attorney and use the trade secret
information in the court proceeding if the Executive files any document
containing trade secrets under seal; and does not disclose trade secrets, except
pursuant to court order.

 

10.  Equitable Relief.

 

(a) The Company and the Executive recognize that the services to be rendered
under this Agreement by the Executive are special, unique, and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and/or take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.

 

(b) Any action must be commenced only in the appropriate state or federal court
located in New York County, New York. The Executive and the Company irrevocably
and unconditionally submit to the exclusive jurisdiction of such courts and
agree to take any and all future action necessary to submit to the jurisdiction
of such courts. The Executive and the Company irrevocably waive any objection
that they now have or hereafter may have to the laying of venue of any suit,
action, or proceeding brought in any such court and further irrevocably waive
any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum. Final judgment against the Executive
or the Company in any such suit shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment, a certified or true copy of which shall
be conclusive evidence of the fact and the amount of any liability of the
Executive or the Company therein described, or by appropriate proceedings under
any applicable treaty or otherwise.

 



 11 

 

 

Conflicts of Interest. While employed by the Company, the Executive shall not,
unless approved by the Board, directly or indirectly:

 

(a) participate as an individual in any way in the benefits of transactions with
any of the Company’s vendors or Customers, including, without limitation, having
a financial interest in the Company’s vendors or Customers, or making loans to,
or receiving loans, from, the Company’s vendors or Customers;

 

(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or

 

(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, technical, or managerial
capacity by, a person or entity that does business with the Company.

 

11.  Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of his employment with the
Company (whether or not actually conceived during regular business hours) and
for a period of three months subsequent to the termination (whether by
expiration of the Term or otherwise) of such employment with the Company, and
(ii) related to the business of the Company, shall be disclosed in writing
promptly to the Company and shall be the sole and exclusive property of the
Company, and the Executive hereby assigns any such inventions to the Company. An
invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (a) it
was made with the Company’s funds, personnel, equipment, supplies, facilities,
or Confidential Information, (b) results from work performed by the Executive
for the Company, or (c) pertains to the current business or demonstrably
anticipated research or development work of the Company. The Executive shall
cooperate with the Company and its attorneys in the preparation of patent and
copyright applications for such developments and, upon request, shall promptly
assign all such inventions, ideas, processes, and designs to the Company. The
decision to file for patent or copyright protection or to maintain such
development as a trade secret, or otherwise, shall be in the sole discretion of
the Company, and the Executive shall be bound by such decision. The Executive
hereby irrevocably assigns to the Company, for no additional consideration, the
Executive’s entire right, title, and interest in and to all work product and
intellectual property rights, including the right to sue, counterclaim, and
recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company’s rights, title, or interest in any work product or intellectual
property rights so as to be less in any respect than the Company would have had
in the absence of this Agreement. If applicable, the Executive shall provide as
a schedule to this Agreement, a complete list of all inventions, ideas,
processes, and designs, if any, patented or unpatented, copyrighted or
otherwise, or non-copyrighted, including a brief description, which he made or
conceived prior to his employment with the Company and which therefore are
excluded from the scope of this Agreement. References to the Company in this
Section 12 shall include the Company and its subsidiaries and affiliates.

 



 12 

 

 

12.  Indebtedness. If, during the course of the Executive’s employment under
this Agreement, the Executive becomes indebted to the Company for any reason,
the Company may, if it so elects, and if permitted by applicable law, set off
any sum due to the Company from the Executive and collect any remaining balance
from the Executive unless the Executive has entered into a written agreement
with the Company.

 

13.  Assignability. With written notice to the Executive, the rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company, provided that
such successor or assign shall acquire all or substantially all of the
securities or assets and business of the Company. The Executive’s obligations
hereunder may not be assigned or alienated and any attempt to do so by the
Executive will be void.

 

14.  Severability.

 

(a) The Executive expressly agrees that the character, duration, and
geographical scope of the non-competition provisions set forth in this Agreement
are reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration, or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

 

(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

 



 13 

 

 

15.  Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or next business day delivery to the addresses detailed
below (or to such other address, as either of them, by notice to the other may
designate from time to time), or by e-mail delivery (in which event a copy shall
immediately be sent by FedEx or similar receipted delivery), as follows:

 



  To the Company:

Attn: Chief Financial Officer

Truli Media Group, Inc.

    550 Sylvan Avenue, Suite 101      Englewood Cliffs, New Jersey 07632    
 Email: emaza@outlook.com          With a copy to: Nason, Yeager, Gerson White &
Lioce, P.A.     Attn: Michael D. Harris, Esq.     3001 PGA Blvd., Suite 305    
Palm Beach Gardens, Florida 33410     Email: mharris@nasonyeager.com         To
the Executive: Miles Jennings     4 Oakland Street     Bristol, CT 06010    
Email: milesjennings@gmail.com

 

16.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual, facsimile, or e-mail of a PDF or similar electronic format signature.

 

17.  Attorneys’ Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

 

18.  Governing Law; Jurisdiction and Venue. This Agreement shall be governed or
interpreted according to the internal laws of the State of New York without
regard to choice of law considerations. Any action or proceeding by either of
the parties to enforce this Agreement shall be brought only in a state or
federal court located in the State of New York, County of New York. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

19.  Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof. Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, except by a statement in writing signed by the party or parties against
which enforcement or the change, waiver discharge or termination is sought.

 

20.  Section and Paragraph Headings. The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 



 14 

 

 

21.  Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, INCLUDING ANY EXHIBITS,
SCHEDULES, AND ATTACHMENTS ATTACHED TO THIS AGREEMENT, IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY
EXHIBITS, SCHEDULES, AND ATTACHMENTS ATTACHED TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

22.  Section 409A Compliance.

 

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), or an exemption thereunder.
This Agreement shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service (including a voluntary
separation from service for good reason that is considered an involuntary
separation for purposes of the separation pay exception under Treasury
Regulation 1.409A-1(n)(2)) or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by the Executive on account of non-compliance with
Section 409A.

 

(b) Notwithstanding any other provision of this Agreement, if at the time of the
Executive’s termination of employment, the Executive is a “specified employee”,
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute “nonqualified deferred compensation”
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date (“Specified Employee Payment Date”). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive’s estate in a lump sum upon the Executive’s death. 

 



 15 

 

 

(c) To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following: 

 

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

 

(d) In the event the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time
of the Executive’s separation from service, then to the extent any payment or
benefit that the Executive becomes entitled to under this Agreement on account
of the Executive’s separation from service would be considered deferred
compensation subject to Section 409A as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (i) six months and
one day after the Executive’s separation from service, or (ii) the Executive’s
death (the “Six Month Delay Rule”).

 

(i) For purposes of this subparagraph, amounts payable under the Agreement
should not provide for a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.

 

(ii) To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(iii) To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Executive during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the six-month anniversary of the Executive’s separation from service.
For purposes of this subparagraph, “Monthly Cost” means the minimum dollar
amount which, if paid by the Executive on a monthly basis in advance, results in
the Executive not being required to recognize any federal income tax on receipt
of the benefit coverage during the Six Month Period.

 



 16 

 

 

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(f) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section. 

 

23.  Tolling. Should the Executive violate any of the terms of the restrictive
covenants contained herein, the obligation at issue will run from the first date
on which the Executive ceases to be in violation of such obligation. The
Executive acknowledges that the purposes and intended effects of the restrictive
covenants herein would be frustrated by measuring the period of the restriction
from the date of termination of this Agreement where the Executive failed to
honor the restrictive covenant until required to do so by court order.

 

24.  Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to the Executive’s
subsequent, anticipated, or future employer.

 

25.  Acknowledgment of Full Understanding; Construction. The Executive
acknowledges and agrees that he has fully read, understands, and voluntarily
enters into this Agreement. The Executive acknowledges and agrees that he has
had an opportunity to ask questions and consult with an attorney of his choice
before signing this Agreement, and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not apply
in the interpretation of this Agreement.

 

26.  Gender Neutral. Where appropriate herein, the references to the masculine
gender shall include the feminine and neuter, and vice versa, and the singular
shall include the plural and the plural the singular, in each case as the
context may require.

 

[Signature Page To Follow]

 



 17 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

 

  Truli Media Group, Inc.         By:              Elliot Maza     Chief
Financial Officer

 

  Executive:                      Miles Jennings

 

 



 

 